      Case 3:17-cv-02233-JPW Document 36 Filed 05/20/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SCOTT CLEWS, et al.,                   :   Civil No. 3:17-CV-02233
                                       :
           Plaintiffs,                 :
                                       :
           v.                          :
                                       :
COUNTY OF SCHUYKILL,                   :
                                       :
           Defendant.                  :   Judge Jennifer P. Wilson

                                  ORDER

     AND NOW, on this 20th, day of May, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

      1. The Defendant’s motion for summary judgment is GRANTED.
         (Doc. 20.)

      2. The Plaintiffs motion for partial summary judgment is DENIED. (Doc.
         23.)

      3. The Clerk of Court is directed to mark the case as CLOSED.


                                    s/ Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                      1
